Title: To George Washington from Brigadier General Jedediah Huntington, 15 May 1780
From: Huntington, Jedediah
To: Washington, George



Dear Sir,
[Springfield] Monday Morning 15 may [1780]

The Officer on Command at Newark informs me that four Square rigd Vessels & 14 others went up Hackinsack River last Evening—three of the Vessels appeared to have Some Troops on board & they had a Number of flat Boats.
Our Guards could not be all relieved before this day—I expect to march to morrow—and am, your Excellency most obedient Servant

J. Huntington

 